DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28-29, and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 8,757,596) in view of Bentley Works (GB 520757).
Regarding claim 21, Jensen discloses a guard rail system for installation at a lateral or median side of a road (see Figs. 4-9), the guard rail system comprising: 
a series of supporting posts (3); 
at least one noise absorbing panel (1) mounted to the supporting posts, the noise absorbing panel (see Fig. 4 and Fig. 6) comprising a noise absorbing material encased in an energy absorbing material provided with openings (metal net, see Fig. 4); and
a series of longitudinal guard rails (2) mounted on a side of the guard rail system facing a road (see Fig. 9),
but does not expressly disclose as claimed wherein the energy absorbing material comprises a stretch-metal netting encasing the noise absorbing material, the stretch-metal netting being an expanded metal sheet made by a process of slit and stretch to provide a sheet without welded joints or woven threads.
Bentley Works teaches a wool sound absorbing panel (M) covered by expanded metal (J, see lines 20-25 of Bentley Works), in order to provide a sound absorbing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the noise absorbing panel of Jensen, with Bentley Works, such that it comprises expanded metal encasing the noise absorbing material, in order to provide a protective material that is durable and strong in comparison to light metal mesh, and further allows air and sound to pass through while still providing protection from larger debris.
The combination of Jensen and Bentley Works therefore teaches the energy absorbing material (expanded metal of Bentley Works) comprising a stretch-metal netting encasing the noise absorbing material (mineral wool plate of Jensen), the stretch-metal netting being an expanded metal sheet (see lines 20-25 of Bentley Works) made by a process of slit and stretch to provide a sheet without welded joints or woven threads (see NOTE below).
NOTE: It is understood that expanded metal is made by a slit and stretch process. Further the expanded metal sheet is stretched after it is cut, and therefore is considered a stretch-metal.
Regarding claim 22, Jensen discloses that the noise absorbing material is a mineral wool fibre material (see in Column 3 lines 10-17 of Jensen) provided as a board (see Fig. 4 of Jensen), foam material, integrated or partial rubber material, integrated or partial plastic material, or other noise absorbing material resistant in regard to weather conditions and wear effects next to traffic ways.
Regarding claim 25, Jensen as modified by Bentley Works discloses that the stretch-metal (J of Bentley Works) is a ductile metal capable of absorbing energy while being plastically deformed (see NOTE below).
NOTE: It is understood that the expanded metal is stretched after it is cut, and therefore is considered a stretch-metal. Further, it is understood that when a metal is flexible and stretchable, it is a ductile material, and therefore a ductile material is capable of absorbing energy while plastically deforming.
Regarding claim 28, Jensen as modified by Bentley Works discloses that the noise absorbing material (mineral wool panel taught in Fig. 4 of Jensen) has main sides and a top side, and the netting (J of Bentley Works) is a panel which encloses at least the main sides and the top side of the noise absorbing material (see NOTE below).
NOTE: See in Fig. 1 and Fig. 3 of Jensen that the noise absorbing material has a board like shape, also see in Column 3 lines 10-17 of Jensen that noise absorbing material is sheathed in the wire netting or perforated plate, meaning it is covered by the wire netting or perforated plate. Therefore, the combination teaches the noise absorbing material of Jensen, sheathed in the expanding metal of Bentley Works.
Regarding claim 29, Jensen as modified by Bentley Works discloses that the stretch-metal netting (J of Bentley Works) is a stretch-metal netting panel (see lines 20-25 of Bentley Works), the encasing being made from the stretch-metal netting panel which is bent into the box-like shape around the noise absorbing material (see NOTE 1 below) and with mounting panels provided at each of the end sides of the stretch-metal netting panel (see NOTE 2 below).

NOTE 2: See Column 3 lines 10-17 of Jensen.
Regarding claim 36, Jensen discloses that the noise absorbing panel (see Fig. 4 of Jensen) is provided in a planar configuration (see Figs. 4-9 of Jensen) or a curved or polygonal configuration.
Regarding claim 37, Jensen discloses that the noise absorbing panel (1 of Jensen) is provided at the respective axial end portions with end profiles, and the end profiles have a I- (see Fig. 6 of Jensen), H-, U- or C- shape.
Regarding claim 38, Jensen discloses that the guard rail (2 of Jensen) is made of a steel beam (see Column 2 line 65 of Jensen, and see background section of Jensen) having a predetermined cross-sectional shape.
Regarding claim 39, Jensen discloses that the beam (2 of Jensen) is provided with sound reducing means, comprising one or more sections of perforations (see Column 3 lines 21-28 of Jensen).
Regarding claim 40, Jensen discloses that the guard rail (2 of Jensen) is a tube or a wire (see NOTE below).
NOTE: The guardrail of Jensen also can be reinforced by longitudinal steel wires and therefore the guardrail comprises a wire, see Column 3 lines 57-58 of Jensen.
Regarding claim 41, Jensen as modified by Bentley Works discloses that the stretch-metal (J of Bentley Works) netting comprises rhombus-like shaped openings having longer diagonals in a vertical direction and shorter diagonals in a horizontal 
NOTE: It is understood that the panels of Bentley Works shown in Fig. 3 of Bentley Works, teaches rhombus-like shaped openings having longer diagonals in a vertical direction and shorter diagonals in a horizontal direction. Further it is understood that the shorter diagonals in the horizontal direction have further to stretch before reaching a breaking point, and therefore is more deformable in the horizontal direction.
Regarding claim 42, Jensen discloses that the noise absorbing panel (1 of Jensen, see Fig. 4 and Fig. 6 of Jensen) extends substantially above a height of the supporting posts (3 of Jensen, see NOTE below).
NOTE: It is understood that where the bottom of the supporting arm (5 of Jensen) meets the post, that is considered a height of the post (see annotated Figure 6 below), and it can be seen that the noise absorbing panel (3) extends substantially above that height of the post. 

    PNG
    media_image1.png
    526
    681
    media_image1.png
    Greyscale

Regarding claim 43, Jensen discloses that the series of longitudinal guard rails (2 of Jensen, see Fig. 6 of Jensen) are mounted on a side of the series of supporting 
NOTE: It can be seen in Fig. 6 and Fig. 9 of Jensen that the guardrail (2 of Jensen) is mounted on a side of the post (3 of Jensen) that faces the roadway, while the noise absorbing panel is mounted on a side of the post that faces the median of two roadways, and therefore faces away from each roadway as seen in Fig. 6 of Jensen.
Regarding claim 44, Jensen discloses that the noise absorbing panel (1 of Jensen, see Fig. 4 and Fig. 6 of Jensen) extends substantially above a height of the supporting posts (3 of Jensen, see NOTE below).
NOTE: It is understood that where the bottom of the supporting arm (5 of Jensen) meets the post, that is considered a height of the post (see annotated Figure 6 above), and it can be seen that the noise absorbing panel (3 of Jensen) extends substantially above that height of the post. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bentley Works, as applied to claim 21 above, and further in view of Darby Wire Mesh (attached NPL).
Regarding claim 26, Jensen as modified by Bentley Works fails to expressly disclose that the stretch-metal is galvanized steel.
Darby Wire Mesh teaches that galvanizing wire mesh is common and enhances the level of corrosion resistance on a wire mesh (see Galvanized section of Darby Wire Mesh).
. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bentley Works, as applied to claim 21 above, and further in view of City View (KR 20090007996).
Regarding claim 31, Jensen as modified by Bentley Works discloses wherein the stretch-metal netting (J of Bentley Works) is a stretch-metal netting panel (see Figs. 2-3 of Bentley Works), the encasing being made from the stretch-metal netting panel and mounting panels (see Column 3 lines 10-17 of Jensen) are provided at each of the end sides of the stretch- metal netting panel, the stretch-metal netting panel has end sections for receiving the mounting panels at each end for mounting the noise absorbing panel (1 of Jensen) to the supporting posts (see Column 3 lines 10-17 of Jensen), but does not expressly disclose wherein the stretch-metal netting panel is produced with non-stretched areas at each of the end sections. 
City View teaches a sound absorbing wall system having perforated outer protective panels, wherein the outer protective panels have end sections comprising non-perforated areas at each end (see Fig. 1), in order to provide maximum contact surface between the ends of the panels and the fixing structure (400), which produces rigid and secure connections for the sound absorbing wall system. 
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bentley Works, as applied to claim 21 above, and further in view of Alberson et al. (US 5,765,811) and U.S. Department of Transportation Federal Highway Administration (attached NPL).
Regarding claim 32, Jensen discloses that the noise absorbing panel (1 of Jensen) is a mineral wool fibre board (see Column 3 lines 10-17 of Jensen), but does not expressly disclose that the panel is approx. 90 cm in height and in length approx. 130 cm, approx. 260 cm, approx. 520 cm, or approx. 530 cm.
Further, Jensen fails to disclose that the noise absorbing panel extends between adjacent posts and therefore has a width approximately equal to the distance between adjacent posts; and that the sound absorbing panel extends to the top of the guardrail system.
Alberson et al teaches a distance between adjacent posts (40) of a guardrail (see Fig. 2) is 3’ 1½”, which converts to 95.25 cm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen, such that it comprises a distance between adjacent posts of a guardrail that is approx. 130 cm, approx. 260 cm, approx. 520 cm, or approx. 530 cm in order to have a guardrail system that minimizes the use of posts to save material, and also spaces the adjacent posts at a distance to maximize rigidity of the system. 
Modifying the distance between adjacent guardrail posts of Jensen, further provides sound absorbing panels of Jensen having similar length as they are disclosed in Jensen to extend between and attach to adjacent posts. Therefore, a guardrail of Jensen having a length between posts of approx. 130 cm, approx. 260 cm, approx. 520 cm, or approx. 530 cm, also provides a sound absorbing panel having a length of approx. 130 cm, approx. 260 cm, approx. 520 cm, or approx. 530 cm.
U.S. Department of Transportation Federal Highway Administration teaches a minimum height of 27 ¾ inches to the top of the guardrail is required.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the height of the guardrail) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Modifying the height of the guardrail of Jensen, further provides sound absorbing panels of Jensen having similar height to the guardrail as they are disclosed in Jensen to extend to the top of the guardrail system. Therefore, a guardrail of Jensen having a height of approx. 90 cm, also provides a sound absorbing panel having a height of approx. 90 cm.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bentley Works, as applied to claim 22 above, and further in view of Shaver US 1,865,049).
Regarding claim 33, Jensen discloses that the noise absorbing material is a mineral wool fibre board (see Column 3 lines 10-17 of Jensen), but does not expressly disclose that the mineral wool comprises stone wool and is provided with a density within the range of 60-150 kg/m3, 80-120 kg/m3, or 80-100 kg/m3.
Shaver teaches a process for producing sound absorbing panels from mineral wool including rock wool (see page 1 lines 18-20, rock wool is considered the same as stone wool), and the density of the sound absorbing panels can be adjusted as desired 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. density of the stone wool sound absorbing board) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen, with Shaver, such that it comprises a stone wool insulation material with a density within the range of 60-150 kg/m3, 80-120 kg/m3, or 80-100 kg/m3, in order to provide an insulation material with good thermal insulation properties (see Shaver page 1 lines 1-9), as well as to provide an insulation with the correct density based on the environment that the material will be placed in and its desired performance. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bentley Works, as applied to claim 21, and further in view of Jian (CN 105568879).
Regarding claim 34, Jensen fails to expressly disclose that the noise absorbing material is provided with a protective fabric on its road-facing side.
Jian teaches a protecting material (9) made from hydrophobic black felt layer, on the side of the panel that has perforations (see Figs. 1-2 and see attached Jian translation pages 4 lines 22-25), in order to protect the insulating wool against water 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified by Bentley Works, with Jian, such that it the guardrail of Jensen comprises a hydrophobic black felt layer between the expanded metal of Bentley Works and the sound insulating material of Jensen on the side of the guardrail facing the roadway, in order to protect the insulating wool against water and other fluids that can be splashed and sprayed from the roadway onto the guardrail (see Jian page 4 lines 22-25), and further to prolong the life of the insulation material.
Regarding claim 35, Jensen as modified by Bentley Works and Jian discloses that the protective fabric (9 of Jian) has a structured surface having different appearances depending on an actual line of vision (see NOTE below).
NOTE: See that from an end view such as Fig. 1 if Jians, the protective fabric has a very narrow appearance, wherein from a front view such as Fig. 2, the protective fabric is the same length as the guardrail and therefore has a very wide appearance, therefore showing that the protective fabric has different appearances depending on the actual line of vision.
Response to Arguments
Applicant’s arguments with respect to claims 21, 22, 25, 26, 28, 29 and 31-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/
Examiner, Art Unit 3678
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619